Judgments reversed and a new trial granted, with costs to the appellant to abide the event upon the grounds stated in the opinion of Mr. Justice JOHNSTON in the Appellate Division; no opinion.
Concur: LEWIS, CONWAY, THACHER and DYE, JJ. LEHMAN, Ch. J., LOUGHRAN and DESMOND, JJ., dissent and vote to affirm upon the grounds (1) that section 11 of the Domestic Relations Law makes invalid in New York State any such marriage between residents of this State as found by the courts below to have taken place between these parties outside this State; and (2) that on this record no common-law marriage between these parties was proven to have taken place anywhere.